Daily Income Fund 1411 Broadway, 28th Floor New York, New York 10018 January 9, 2014 Ms. Christina Di Angelo United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Daily Income Fund (the “Fund”) (811-08312) Dear Ms. Di Angelo In connection with your review of the Form N-CSR of the Fund that was filed with the Securities and Exchange Commission (the “SEC”) on June 6, 2013 (accession number 0001193125-13-249331), the Fund acknowledges that: 1. In connection with the comments made by the Staff of the SEC, the Staff has not passed on the accuracy or adequacy of the disclosure made herein, and the Fund and its management are solely responsible for the content of such disclosure; 2. The Staff’s comments, and changes in disclosure in response to the Staff’s comments, do not foreclose the SEC or other regulatory body from the opportunity to seek enforcement or take other action with respect to the disclosure made herein; and 3. The Fund represents that neither it nor its management will assert the Staff’s comments or changes in disclosure in response to the Staff’s comments as a defense in any action or proceeding by the SEC or any person. If you have any questions, please feel free to contact me at 212-830-5295. Sincerely, /s/Christine Manna Christine Manna, Secretary Daily Income Fund LEGAL_US_E # 104148233.1
